DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 10/02/2022, claims 1-11,14-15, 17-22 are pending.
Claims 1 and 14 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger (US20150257572A1, previously cited) in view of Hansen (US 20040261632 A1, previously cited), in view of in view of KR20150011079A, hereinafter ‘079 (previously cited), and further in view of Cohn (US 6323464 B1, previously cited) 
Regarding claim 1, Wurdinger discloses 
A pressure cooking device (cooking device 100, fig.2) comprising: 
a sealed cooking chamber (cooking chamber 1, fig.2) arranged to accommodate food materials within a pressurized environment (…pressure in cooking chamber 1, par.0037), 

a steam supplying unit (steam generator 19, fig.2) arranged to supply steam to the sealed cooking chamber -(cooking chamber 1, fig.2); and 
a steam channel (opening 22, fig.2) arranged to interconnect the steam supplying unit (steam generator 19, fig.2) and the sealed cooking chamber (cooking chamber 1, fig.2); 
a cooling element (air inlet pipe 6, drain pipe 2, and/or vent pipe 4, fig.2) adapted to cool down the sealed cooking chamber (see fig.2 and para.0037, each of the air inlet pipe 6, drain pipe 2, and vent pipe 4 or combination thereof would reduce the temperature and exhaust extra heat and drain as a product of cooling),  
the cooling element (air inlet pipe 6, drain pipe 2, and/or vent pipe 4) being arranged to cool down steam to cause condensation thereof (see fig.2 and para.0037, the air inlet pipe 6, drain pipe 2, and/or vent pipe 4, being arranged to cool down steam to cause condensation thereof), 
Notes: In the 07/03/2019 Remarks, the Applicant asserted the term “cooling element” could be considered as any device(s) that effect heat removal.


a controller (controller, see para.0038) adapted to control a cooking process (see para.0038), 

Wurdinger does not explicitly disclose
the sealed cooking chamber having an attachable seal cover to seal an internal cooking space in the sealed cooking chamber and allowing a pressure to be built up therein;
a water level sensor adapted to measure a liquid water amount; 
a hygrometer adapted to measure a humidity; and 
a controller adapted to control a cooking process, including: heating or cooling the sealed cooking, based on water droplets in a cooking space, or accumulated liquid water on a bottom of the sealed cooking chamber, or both; and controlling a pressure, the liquid water amount and the humidity by opening or closing a valve, 
wherein the controller is configured to compare target sensing values with sensing results, of the liquid water amount and the humidity, and based on comparison, is configured to modify control orders to the heater and the cooling element.
However, Hansen discloses a pressure cooking device (combination steam and convection oven provides improved venting and humidity control, see para.0008. See oven 10 in fig. 1) comprising: 
a hygrometer (“humidity sensor 83, such as an electronic hygrometer”, see para.0035) adapted to measure a humidity (see para.0035: “control signals… indicative of the moisture in the cooking chamber 14… the control signal can be provided by a dedicated humidity sensor 83, such as an electronic hygrometer”); and 
a controller (ECU 70, see figs.1-3) adapted to control a cooking process (see para.0035 recites: “The ECU 70 … controlling for example heating settings, cooking modes”), including: heating or cooling the sealed cooking chamber, based on water droplets in a cooking space (see para. 0042, by supplying the cooling water to reduce the humidity in the cooking chamber, it is clear to state that the ECU70 adapted to cool the cooking chamber based on water droplets’ temperature in the cooking space 124); and controlling a pressure, the liquid water amount and the humidity by opening or closing a valve (valve 76, 78, 102, and/or pressure valve 86, see para. 0036-0038, the ECU controls liquid water amount, pressure and humidity by the valve 76, 78, 102, and/or pressure valve 86). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wurdinger’s invention to incorporate the hygrometer and the teachings of  the controller as taught by Hansen  such that the hygrometer adapted to measure a humidity and the controller adapted to control a cooking process, including: heating or cooling the sealed cooking, based on water droplets in a cooking space; and controlling a pressure, the liquid water amount and the humidity by opening or closing a valve. The added hygrometer allows to monitor the humidity inside the cooking chamber. In addition, the modified controller allows to control humidity in the cooking chamber by selectively opening and closing valve(s) during the steam process (see para.0012 and 0036 of Hansen).
In addition, ‘079 discloses a trolley structure of an oven, having:
a water level sensor (water level detecting sensor 200) adapted to measure liquid water amount (see page 4, lines 1-2: “The current water level of the water jacket 150 is detected through the water level detecting sensor 200);
the controller (controller 210, see page 4, lines 1-8) is configured to compare target sensing values with sensing results of the liquid water amount (see page 4, lines 1-2: “The current water level of the water jacket 150 is detected through the water level detecting sensor 200 and the detected water level is compared with the preset reference value to the controller 210”), and based on the comparison, is configured to modify control orders to the cooling element (water supply pipe 190, see page 4, lines 1-5: “If the output value of the comparison result is equal to or greater than the reference value (S150), the electronic valve 220 is closed according to the command of the controller 210 (S160). Closure of the electronic valve 220 prevents the water jacket 150 from overflowing by interrupting any further water supply through the water supply pipe 190”).
Furthermore, Cohn discloses a module adapted to generate a stream of hot and humid air. The module is provided with a steam generator in which the water is boiled to generate steam, having:
the sealed cooking chamber (housing 71, see fig.7A) having an attachable seal cover (hinged door 73, see fig.7, the door 73 is attached to the housing 71 by a hinge) to seal an internal cooking space (cooking space contains food shelves, see annotated fig.7A below and col.11, lines 27-29) in the sealed cooking chamber (housing 71, see fig.7A) and allowing a pressure to be built up therein (col.7, lines 57-63: “the steam ejected from the row of holes h intermingles with the hot air Stream to produce a hot, humid air stream which is discharged from exhaust vent 15. This hot, humid air Stream is Suitable for proofing yeast dough or for any other application requiring an atmosphere of hot, humid air whose temperature and relative humidity are controllable to Satisfy operating criteria.” See fig.5, When hot and humid air Stream, containing the steam, is supplied to the food P (dough) in the chamber HC/ cooking space, the food is under pressure. Thus, it is clear that when the door 73 closes, the door seals the cooking space in the housing 71. Then, the steam rises inside the cooking space and pressure being built up therein. In addition, see col.1, lines 15-19: “a holding chamber in which cooked food is maintained in a hot and moist state suitable for serving”. Thus, it is clear that there is pressure built up in the cooking space of the housing 71));

    PNG
    media_image1.png
    820
    598
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    599
    1075
    media_image2.png
    Greyscale

Annotated fig.5 and 7A of Cohn
the controller (humidity control circuit, see fig.9 and col.14, lines 17-20) is configured to compare target sensing values with sensing results of the humidity (see col.14, lines 17-34: “The set point indicated on the pot 79 is compared with the reading from the humidity sensor 123 in comparator 127”), and based on the comparison, is configured to modify control orders to the heater (see col.14, lines 17-34: “If the set point and control variable (humidity) indicate that the proof heater needs to be energized because the humidity is too low, the buffered output signal energizes an optoelectric switch 131, which then activates an electronic relay 133 to provide power to the proof heater”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to incorporate the door (equivalent to the claimed “attachable seal cover”) as taught by Cohn, the water level sensor as taught by ‘079, and the controller(s) as taught by the combo Cohn and ‘079 such that the sealed cooking chamber having the attachable seal cover/ door to seal an internal cooking space in the sealed cooking chamber and allowing a pressure to be built up therein ; the water level sensor adapted to measure liquid water amount; and the controller is configured to compare target sensing values with sensing results, of the liquid water amount and the humidity, and based on comparison, is configured to modify control orders to the heater and the cooling element. The hinged door allows to access food shelves from the front side (see col. 11, lines 27-29: “hinged door 73 that can be opened to access shelves on which the held/proofed foodstuff material is stored” of Cohn). In addition, by comparing the target sensing values with sensing results of the humidity, the controller could provide power to the heater when the humidity is too low (See col.14, lines 17-34 of Cohn). Furthermore, by adding the water level sensor and comparing target sensing values with sensing results of the liquid water amount measured by the water level sensor, the controller could control the water supply to prevent from overflowing (see page 4, lines 1-8 of ‘079).
	
Regarding claim 2, the modification discloses substantially all the claimed limitations as set forth.
Wurdinger does not explicitly disclose the cooling element comprises a water filler adapted to fill liquid water into the sealed cooking chamber under control of the controller based on the liquid water in the sealed cooking chamber.  
‘079 further discloses the cooling element comprises a water filler (water supply pipe 190) adapted to fill liquid water into the sealed cooking chamber (oven 10) under control of the controller (controller 210) based on the liquid water in the sealed cooking chamber (see page 4, lines 1-8).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to include the teachings as taught by ‘079 such that the cooling element comprises a water filler adapted to fill liquid water into the sealed cooking chamber under control of the controller based on the liquid water in the sealed cooking chamber. Doing so allows the controller could control the water supply to supply water to the cooking chamber based on the liquid water amount measured by the water level sensor.
Regarding claim 21, the modification of Wurdinger in view of ‘079 further discloses when results from the water level sensor show that a cooking status is different from a desired status, the controller selectively modifies control orders to the cooling element to return the results to the desired status ((water supply pipe 190, see page 4, lines 1-5: “If the output value of the comparison result is equal to or greater than the reference value (S150), the electronic valve 220 is closed according to the command of the controller 210 (S160). Closure of the electronic valve 220 prevents the water jacket 150 from overflowing by interrupting any further water supply through the water supply pipe 190”).  
In addition, Hansen discloses the humidity sensor as hygrometer; thus, the modification of Wurdinger in view of Hansen and Cohn further discloses when result from the hygrometer shows that a cooking status is different from a desired status, the controller selectively modifies control orders to the heater to return the results to the desired status (see col.14, lines 17-34 of Cohn).  
Thus, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings as taught by ‘079, Hansen, and Cohn into Wurdinger so that when results from the hygrometer and the water level sensor show that a cooking status is different from a desired status, the controller selectively modifies control orders to the heater and the cooling element to return the results to the desired status. The modifications allow the controller to control the water supply and the heater to produce steam as needed based on the sensed values of humidity and water level.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn as applied to claim 1 above, and further in view of Cho (US 20060011607 A1) 
Regarding claim 3, Wurdinger further discloses the accumulated liquid water in the sealed cooking chamber (the accumulated liquid water comes from the steam in the cooking chamber).
Wurdinger does not explicitly disclose the steam supplying unit comprises a heating element adapted to adjust a status of the steam introduced into the sealed cooking chamber under control of the controller based on the accumulated liquid water in the sealed cooking chamber. 
 Cho discloses a heating apparatus for cooking, having:
wherein the steam supplying unit ( steam-generating device, see figs.3-4) comprises a heating element (heater 32) adapted to adjust a status of the steam introduced into the sealed cooking chamber under control of the controller based on the accumulated liquid water in the sealed cooking chamber (see para.0046: “When the level of the water in the heating tank 31 reaches a proper level, the controller supplies power to the steam-generating heater 32 so that the water in the heating tank 31 is heated by the steam-generating heater 32 and is changed to steam”, by incorporating the teachings of Cho in the modified Wurdinger  invention, the heater 20 of Wurdinger would adapt to adjust a status of the steam introduced into the sealed cooking chamber under control of the controller based on the accumulated liquid water in the sealed cooking chamber).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to include the teachings as taught by Cho such that the steam supplying unit comprises a heating element adapted to adjust a status of the steam introduced into the sealed cooking chamber under control of the controller based on the accumulated liquid water in the sealed cooking chamber. The modification has “improved steam-generating effects” (see abstract of Cho).
Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn as applied to claim 1 above, and further in view of Frock (US 20090107477 A1)
Regarding claim 4, Wurdinger does not explicitly disclose a drainage channel adapted to drain out an accumulated liquid water under control of the controller based on the accumulated liquid water in the sealed cooking chamber.  
Frock discloses a steam oven system, having:
a drainage channel (drain 24, see fig.1) adapted to drain out an accumulated liquid water (water in the heating chamber 18, see fig.1) under control of the controller (controller 58, see fig.1) based on the accumulated liquid water in the sealed cooking chamber (see para.0023-0024).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to include the drain channel as taught by Frock such that it is adapted to drain out an accumulated liquid water under control of the controller based on the accumulated liquid water in the sealed cooking chamber.  It allows to remove build-up in the drain (see para.0023 of Frock).
Regarding claim 7, Wurdinger does not explicitly disclose a sensor adapted to indicate the accumulated liquid water in the sealed cooking chamber.  
Frock discloses a steam oven system, having:
a sensor (water level sensor 62A-C, see fig.1) adapted to indicate the accumulated liquid water in the sealed cooking chamber (heating chamber 18, see fig.1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to include the sensor adapted to indicate the accumulated liquid water in the sealed cooking chamber.  Doing so allows to monitor the water level inside the heating chamber (see para.0018 of Frock).
Regarding claim 8, Wurdinger does not explicitly disclose the steam supplying unit comprises a connection to an independent steam source or a steam generation element.  
Frock discloses a steam oven system, having:
the steam supplying unit ( steam generator 12, see fig.1) comprises a connection ( fluid flow path 46, see fig.1) to an independent steam source or a steam generation element ( steam superheater 16, see fig.1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connection to an independent steam source or a steam generation element as taught by Frock into the modified Wurdinger invention. Doing so allows to superheat the steam (see para.0011 of Frock). It provides a steam cooking system with reduced maintenance requirements, improved efficiency (see para.002 of Frock).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn/ Frock as applied to claim 4 above, and further in view of Rop (US 20130105151 A1, previously cited)
Regarding claim 5, Wurdinger/Frock does not explicitly disclose a buffer space is arranged in the drainage channel.  
Rop discloses a steam supply apparatus, comprising: a buffer space (para.0013 recites: “water buffer 3b has a storage space”) is arranged in the drainage channel (drain conduit 3c, see fig.1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the water buffer as taught by Rop into the modified Wurdinger’s invention, for the purpose of allowing continued safe system operation in the cooker (see abstract of Rop).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn as applied to claim 1 above, and further in view of Pearson (US 20080020089 A1, previously cited)
Regarding claim 6, the modification discloses substantially all the claimed features as set forth.
Wurdinger does not explicitly disclose a temperature in the sealed cooking chamber is set above a dew point temperature of the steam contained therein. 
Pearson discloses a process for substantially increasing the production of ethanol from corn and other such biomass feedstocks, comprising:
The mixture of steam and feedstock, which will be at a temperature of above its dew point of greater than about 230.degree. C (see para.0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature in the sealed cooking chamber of Wurdinger by setting it to any desired temperature, which is above a dew point temperature of the steam as taught by Pearson, for the purpose of measuring and controlling the quantity of steam inside the cooking chamber of a cooking device which is a critical feature of a cooking device. In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn as applied to claim 1 above, and further in view of Sloot (US 2010/0196572 A1, newly cited).
Regarding claim 9, the modification discloses substantially all the claimed features as set forth.
Wurdinger does not explicitly disclose a valve arranged in the steam channel to control a supply of steam.  
Sloot discloses a device for cooking food, comprising:
a valve (valve 22, see fig.3) arranged in the steam channel (channel 19, see fig.3) to control a supply of steam (see fig.3 and para.0032).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention add the valve as taught by Sloot around the steam channel of Wurdinger to control a supply of steam. Doing so provides “the time that is needed for initiating the actual cooking process may be considerably reduced” and “a maximum reduction of the cooking time” (see para.0008 and 0015 of Sloot). 
Regarding claim 11, Wurdinger does not explicitly disclose a valve arranged to switch a supply of steam from the steam supplying unit to the sealed cooking chamber.  
Sloot discloses a device for cooking food, comprising:
a valve (valve 22, see fig.3) arranged to switch a supply of steam from the steam supplying unit (water reservoir 18 and heater 21, see fig.3) to the sealed cooking chamber (space 3, see fig.3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve arranged to switch a supply of steam from the steam supplying unit to the sealed cooking chamber as taught by Sloot. Doing so allows to maintain a desired pressure during a cooking process (see para.0032 of Sloot).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn/Sloot as applied to claim 1 above, and further in view of Yamaguchi (US 20090007798 A1, previously cited)
Regarding claim 10, Wurdinger does not explicitly disclose the steam supplying unit is arranged to pre-heat steam before cooking.  
Yamaguchi further discloses the steam supplying unit (steam generator 40, see fig.3) is arranged to pre-heat steam before cooking (see abstract).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the steam generator in Wurdinger invention to include the teaching as taught by Yamaguchi, such that the steam supplying unit is arranged to pre-heat steam before cooking.  Doing so allows the cooking time to be shortened and that secures a good finish of cooking can be realized (see para. 0011 of Yamaguchi).
Claims 14, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger (US20150257572A1, previously cited) in view of Rober (US 20150289324 A1, previously cited), in view of KR20150011079A, previously cited, hereinafter ‘079, and further in view of Cohn (US 6323464 B1, previously cited) 
Regarding claim 14, Wurdinger discloses 
A pressure cooking device (cooking device 100, fig.2) comprising: 
a sealed cooking chamber (chamber (cooking chamber 1, fig.2) arranged to accommodate food materials within a pressurized environment (…pressure in cooking chamber 1.., par.0037), 

a steam supplying unit (steam generator 19, fig.2) arranged to supply steam to the sealed cooking chamber (cooking chamber 1); 
a steam channel (opening 22, fig.2) arranged to interconnect the steam supplying unit (steam generator 19, fig.2) and the sealed cooking chamber (cooking chamber 1, fig.2); 
a first heater (heating element 8, see fig.2) adapted to heat the sealed cooking chamber (see fig.2 and para.0037); 
a second heater (heating element 20, see fig.2) adapted to heat water into steam in the steam supplying unit (see para.0037: “heating element 20 heats the water to produce steam”); 
a cooling element ((air inlet pipe 6, drain pipe 2, and/or vent pipe 4, fig.2) adapted to cool down the sealed cooking chamber (see fig.2 and para.0037, each of the air inlet pipe 6, drain pipe 2, and vent pipe 4 or combination thereof would reduce the temperature and exhaust extra heat and drain as a product of cooling),  
the cooling element (air inlet pipe 6, drain pipe 2, and/or vent pipe 4) being arranged to cool down steam to cause condensation thereof (see fig.2 and para.0037, the air inlet pipe 6, drain pipe 2, and/or vent pipe 4, being arranged to cool down steam to cause condensation thereof), 
Notes: In the 07/03/2019 Remarks, the Applicant asserted the term “cooling element” could be considered as any device(s) that effect heat removal.



Wurdinger does not explicitly disclose
the sealed cooking chamber having a seal cover to seal an internal cooking space in the sealed cooking chamber and allowing a pressure to be built up therein; 
a water level sensor disposed in the sealed cooking chamber and adapted to measure a total amount of liquid water in the sealed cooking chamber; 
a hygrometer disposed in the sealed cooking chamber and adapted to measure a humidity in the sealed cooking chamber; and 
a controller adapted to compare target levels of the amount of liquid water and the humidity in the sealed cooking chamber with measured amounts and based on comparison, is adapted to control the first heater, the cooling element, the second heater to adjust a pressure, the total amount of liquid water, and the humidity in the sealed cooking chamber by opening or closing a valve.  
Rober discloses a microwave oven, comprising:
a hygrometer (hygrometer 61, see fig.2) disposed in the sealed cooking chamber (heating chamber 56, see fig.2) and adapted to measure a humidity in the sealed cooking chamber (see para.0030). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wurdinger’s invention to incorporate the hygrometer disposed in the sealed cooking chamber and adapted to measure a humidity in the sealed cooking chamber. The hygrometer helps to indicate the humidity in the cooking chamber (See para.0030 of Rober).
 ‘079 discloses a trolley structure of an oven, having:
a water level sensor (water level detecting sensor 200) disposed in the sealed cooking chamber (cabinet 140, see fig.4) and adapted to measure a total amount of liquid water in the sealed cooking chamber (see page 4, lines 1-2: “The current water level of the water jacket 150 is detected through the water level detecting sensor 200. By incorporating the water level sensor of ‘079 into Wurdinger’s cooking chamber, the water level sensor would dispose in Wurdinger’s sealed cooking chamber and be adapted to measure a total amount of liquid water in the sealed cooking chamber);
a controller (controller 210, see page 4, lines 1-8) adapted to compare target level of the amount of liquid water in the sealed cooking chamber with measured amount (see page 4, lines 1-2: “The current water level of the water jacket 150 is detected through the water level detecting sensor 200 and the detected water level is compared with the preset reference value to the controller 210”), and based on the comparison, is configured to control the cooling element (water supply pipe 190, see page 4, lines 1-5: “If the output value of the comparison result is equal to or greater than the reference value (S150), the electronic valve 220 is closed according to the command of the controller 210 (S160). Closure of the electronic valve 220 prevents the water jacket 150 from overflowing by interrupting any further water supply through the water supply pipe 190”) to adjust the total amount of liquid water in the sealed cooking chamber (cabinet 140) by opening or closing a valve (valve 220).  
Furthermore, Cohn discloses a module adapted to generate a stream of hot and humid air, having:
the sealed cooking chamber (housing 71, see fig.7A) having an attachable seal cover (hinged door 73, see fig.7, the door 73 is attached to the housing 71 by a hinge) to seal an internal cooking space (cooking space contains food shelves, see annotated fig.7A below and col.11, lines 27-29) in the sealed cooking chamber (housing 71, see fig.7A) and allowing a pressure to be built up therein ((col.7, lines 57-63: “the steam ejected from the row of holes h intermingles with the hot air Stream to produce a hot, humid air stream which is discharged from exhaust vent 15. This hot, humid air Stream is Suitable for proofing yeast dough or for any other application requiring an atmosphere of hot, humid air whose temperature and relative humidity are controllable to Satisfy operating criteria.” When hot and humid air Stream, containing the steam, is supplied to the food (dough), the food is under pressure. Thus, it is clear that when the door 73 closes, the door seals the cooking space in the housing 71. Then, the steam rises inside the cooking space and pressure being built up therein. In addition, see col.1, lines 15-19: “a holding chamber in which cooked food is maintained in a hot and moist state suitable for serving”. Thus, it is clear that there is pressure built up in the cooking space of the housing 71);

    PNG
    media_image1.png
    820
    598
    media_image1.png
    Greyscale
 
    PNG
    media_image3.png
    599
    1075
    media_image3.png
    Greyscale

Annotated figs.5 and 7A of Cohn
a controller (humidity control circuit, see fig.9 and col.14, lines 17-20) adapted to compare target level of the humidity in the sealed cooking chamber with measured amount (see col.14, lines 17-34: “The set point indicated on the pot 79 is compared with the reading from the humidity sensor 123 in comparator 127”), and based on comparison, is adapted to control the first heater and the second heater (see col.14, lines 17-34: “If the set point and control variable (humidity) indicate that the proof heater needs to be energized because the humidity is too low, the buffered output signal energizes an optoelectric switch 131, which then activates an electronic relay 133 to provide power to the proof heater”. Thus, by modifying Wurdinger’s controller to include the teachings as taught by Cohn, the modified controller would be adapted to control the first and second heaters 8 and 20 of Wurdinger) to adjust a pressure and the humidity in the sealed cooking chamber (it is clear that the pressure and humidity in the modified Wurdinger would be adjusted if the heaters are controlled).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to incorporate the door (equivalent to the claimed “attachable seal cover”) as taught by Cohn, the water level sensor as taught by ‘079, and the controller(s) as taught by the combo Cohn and ‘079 such that the sealed cooking chamber having the attachable seal cover/ door to seal an internal cooking space in the sealed cooking chamber and allowing a pressure to be built up therein; the water level sensor disposed in the sealed cooking chamber and adapted to measure a total amount of liquid water in the sealed cooking chamber; and the controller adapted to compare target levels of the amount of liquid water and the humidity in the sealed cooking chamber with measured amounts and based on the comparison, is adapted to control the first heater, the cooling element, the second heater to adjust a pressure, the total amount of liquid water, and the humidity in the sealed cooking chamber by opening or closing a valve. As a result, the hinged door allows to access food shelves from the front side (see col. 11, lines 27-29: “hinged door 73 that can be opened to access shelves on which the held/proofed foodstuff material is stored” of Cohn). In addition, by adding the water level sensor and comparing target sensing values with sensing results of the liquid water amount measured by the water level sensor, the controller could control the water supply to prevent from overflowing (see page 4, lines 1-8 of ‘079). Furthermore, by comparing the target sensing values with sensing results of the humidity, the controller could provide power to the heater when the humidity is too low (See col.14, lines 17-34 of Cohn).
Regarding claim 17, Wurdinger does not explicitly disclose based on the comparison of the target levels of the total amount of liquid water and the humidity in the sealed cooking chamber with measured total amount of liquid water and the humidity in the sealed cooking chamber, the controller is adapted to alter an output of one or more of the first heater, the cooling element, the second heater, and a third heater to adjust heating or cooling power, or characteristics of the supplied steam, or both.
However, ‘079 further discloses based on the comparison of the target levels of the total amount of liquid water in the sealed cooking chamber with measured total amount of liquid water in the sealed cooking chamber (see page 4, lines 1-5 of ‘079)), the controller is adapted to alter an output of the cooling element (valve 220) ) to adjust heating or cooling power, or characteristics of the supplied steam, or both (see page 4, lines 1-5 of ‘079:“If the output value of the comparison result is equal to or greater than the reference value (S150), the electronic valve 220 is closed according to the command of the controller 210 (S160). Closure of the electronic valve 220 prevents the water jacket 150 from overflowing by interrupting any further water supply through the water supply pipe 190”).  
In addition, Cohn further discloses based on the comparison of the target levels of the humidity in the sealed cooking chamber with measured total amount of humidity in the sealed cooking chamber, the controller is adapted to alter an output of one of the heaters to adjust heating or cooling power, or characteristics of the supplied steam, or both (see col.14, lines 17-34: “If the set point and control variable (humidity) indicate that the proof heater needs to be energized because the humidity is too low, the buffered output signal energizes an optoelectric switch 131, which then activates an electronic relay 133 to provide power to the proof heater”. Thus, by modifying Wurdinger’s controller to include the teachings as taught by Cohn, the modified controller would be adapted to control the first or second heater 8, 20 of Wurdinger).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to incorporate the controller(s) as taught by the combo ‘079 and Cohn such that based on the comparison of the target levels of the total amount of liquid water and the humidity in the sealed cooking chamber with measured total amount of liquid water and the humidity in the sealed cooking chamber, the controller is adapted to alter an output of one or more of the first heater, the cooling element, the second heater, and a third heater to adjust heating or cooling power, or characteristics of the supplied steam, or both. By comparing target value(s) with measured result(s) of the liquid water amount, the controller could control the water supply to prevent from overflowing (see page 4, lines 1-8 of ‘079). Furthermore, by comparing the target value(s) with measured result(s) of the humidity, the controller could provide power to the heater(s) when the humidity is too low (See col.14, lines 17-34 of Cohn).
Regarding claim 22, Wurdinger does not explicitly disclose when results from the hygrometer and the water level sensor show that a cooking status is different from a desired status, the controller selectively modifies control orders to the heater and the cooling element to return the results to the desired status.
However, ‘079 further discloses when results from the water level sensor show that a cooking status is different from a desired status, the controller selectively modifies control orders to the cooling element to return the results to the desired status (water supply pipe 190, see page 4, lines 1-5: “If the output value of the comparison result is equal to or greater than the reference value (S150), the electronic valve 220 is closed according to the command of the controller 210 (S160). Closure of the electronic valve 220 prevents the water jacket 150 from overflowing by interrupting any further water supply through the water supply pipe 190”).  
In addition, Rober discloses the humidity sensor as hygrometer; thus, the combination of Rober and Cohn further discloses when result from the hygrometer (hygrometer of Rober to measure the (humidity) shows that a cooking status is different from a desired status, the controller (controller of Cohn)selectively modifies control orders to the first and second heaters to return the results to the desired status (see col.14, lines 17-34 of Cohn: “If the set point and control variable (humidity) indicate that the proof heater needs to be energized because the humidity is too low, the buffered output signal energizes an optoelectric switch 131, which then activates an electronic relay 133 to provide power to the proof heater”. Thus, by modifying Wurdinger’s controller to include the teachings as taught by Cohn, the modified controller would be adapted to control the first and second heaters 8 and 20 of Wurdinger).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings as taught by ‘079, Robert, and Cohn into Wurdinger so that when results from the hygrometer and the water level sensor show that a cooking status is different from a desired status, the controller is adapted to selectively modify control of the first heater, the cooling element and the second heater to return the results to the desired status.   The modifications allow the controller to control the water supply and the heaters to produce steam as needed based on the sensed values of humidity and water level.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Rober/ ‘079/ Cohn as applied to claim 14 above and further in view of Sloot (US 2010/0196572 A1, newly cited).
Regarding claim 15, Wurdinger does not explicitly disclose a third heater (heater 21, see fig.3) disposed around the steam channel (see steam channel in annotated fig.3), wherein the controller (microcontroller 23, see fig.3) is adapted to control the third heater (heater 21) to adjust a temperature and a pressure of the steam in the steam channel (See para.0033).  

    PNG
    media_image4.png
    496
    652
    media_image4.png
    Greyscale

Annotated fig.3 of Sloot
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hansen to add the flow flow-through heater 21 around the steam channel of Wurdinger so that the controller is adapted to control the third heater to adjust a temperature and a pressure of the steam in the steam channel.  Doing so provides “the time that is needed for initiating the actual cooking process may be considerably reduced” and “a maximum reduction of the cooking time” (see para.0008 and 0015 of Sloot). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Rober/ ‘079/ Cohn as applied to claim 14 above and further in view of Hack (US20160007644A1, previously cited)
Regarding claim 18, the modification discloses substantially all the claimed features as set forth.
Wurdinger does not explicitly disclose the alteration of an output by the controller is effected based on a cooking process pre-cooking input.  
Hack discloses an automatic pressure canning appliance, comprising:
the alteration of an output by the controller (control module, see para.0007) is effected based on a cooking process pre- cooking input (para.0007 recites: “in response to a user pre-heat input via the control panel, the control module is configured to energize the heater”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings as taught by Hack into the modified Wurdinger invention such that the alteration of an output by the controller is effected based on a cooking process pre-cooking input. Doing so allows control the cooking process based on the user pre-heat input (see para.0007 of Hack).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Rober/ ‘079/ Cohn as applied to claim 14 above and further in view of Sakane (US 20130036918 A1, previously cited)
Regarding claim 19, the modification discloses substantially all the claimed features as set forth.
Wurdinger does not explicitly disclose the steam is saturated steam, or super-heated steam, or both.  
Sakane discloses an oven-type cooking device, comprising:
the steam is saturated steam, or super-heated steam, or both (see para.0063: “Superheated-steam cooking, steam cooking with saturated steam … can each be performed in combination with microwave cooking.”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Wurdinger to include the steam is saturated steam, or super-heated steam, or both.  Doing so allows to cook foods effectively with different kinds of steam.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Rober/ ‘079/ Cohn as applied to claim 14 above and further in view of Frock (US 20090107477 A1)
Regarding claim 20, Wurdinger does not explicitly disclose the steam supplying unit comprises a connection to an independent steam source or a steam generation element.  
Frock discloses a steam oven system, having:
the steam supplying unit ( steam generator 12, see fig.1) comprises a connection ( fluid flow path 46, see fig.1) to an independent steam source or a steam generation element (steam superheater 16, see fig.1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a connection to an independent steam source or a steam generation element as taught by Frock into the modified Wurdinger invention. Doing so allows to superheat the steam (see para.0011 of Frock). It provides a steam cooking system with reduced maintenance requirements, improved efficiency (see para.002 of Frock).
Response to Arguments
112(b) Rejection: based on the amendment, the 112(b) rejections are withdrawn. It is noted that the amendment to have the term “comparison” make the claim broader. The Applicant did not verify what type of “comparison” in the claim and the argument; thus, the term “comparison” can be interpreted as any type of comparison.
103 rejections
Applicant’s arguments, see Remarks, filed on 10/02/2022, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of the new amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied references. 
In the new ground of rejection, the Examiner agrees that the main preference Wurdinger does not expressly teach the limitation: “the sealed cooking chamber having an attachable seal cover to seal an internal cooking space in the sealed cooking chamber and allowing a pressure to be built up therein; a steam supplying unit arranged to supply steam to the sealed cooking chamber” even though this reference should have a lid/ cover/ door to allow pressure to be built inside the cooking chamber. However,  because figure 7A of Cohn having a door to cover the cooking space of the cooking device, this limitation is relied on Cohn.
	Applicant’s argument on page 13: “Cohn merely describes that the humidity control pot enables the operator to select the set point for control and to effectively power down the system. However, Cohn does not teach or suggest that the humidity control pot is sealed and has an attachable seal cover to seal an internal cooking space in the sealed humidity control pot.
	In fact, Cohn is silent regarding the sealed humidity control pot. Consequently, Cohn
does not teach or suggest, the attachable seal cover to seal an internal cooking space in the
humidity control pot.”
	To response, the Examiner respectfully disagree with the Applicant because 
col.1, lines 15-19 recites: “a holding chamber in which cooked food is maintained in a hot and moist state suitable for serving”; thus, the module adapted to generate a stream of hot and humid air of Cohn needed to be sealed somewhere so that the hot and moist state is maintained. Then, as shown in figure 7A of Cohn, the door 73 is attachable to the housing 71 to seal the cooking space in the housing 71. When the door 73 closes, hot and humid air stream, containing the steam, is supplied to the food P (dough) in the chamber HC/ cooking space to cook the food P (see figs.5-7).  One of the ordinary skills in the art would use the door of Cohn’s module in the Wurdinger’s steam cooking device such that the pressure to be built up therein when the door is in closed position. Thus, the modification of Wurdinger in view of Cohn fulfills the claimed requirements.
Claim 14 is rejected by the same reasons above.
The dependent claims 2-11 and 15-22 are rejected by the virtue of their dependency from claims 1 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050166908 A1 discloses appliances for cooking food under pressure, comprising:  a lid designed to be locked on the vessel to form a sealed cooking enclosure, said appliances being intended to cook food contained in the vessel under steam pressure (see para.0001).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792